Exhibit Noble Innovations Displays its New Viridian Tankless Water Heaters at International Building Industry Show in Las Vegas Noble Innovations, Inc. (OTCBB:NOBV) announced today that its management team has just returned from the National Association of Home Builders’ International Builders’ Show® in Las Vegas, Nevada, where it displayed its Viridian® whole-house, electric tankless water heater products. In the midst of the most severe housing downturn in recent years, 60,000 building industry professionals attended the four day show (Jan 20 – 23) and took advantage of more than 250 educational sessions and exhibits showcasing products and services from more than 1,600 U.S. and international manufacturers. According to James Cole, President and CEO of Noble Innovations, “Even with the slowness in the economy, many energy and water saving ‘green-conscious’ products are experiencing tremendous growth in sales to builders. Because of this, twice as many manufacturers showcased green product lines this year.” Cole added, “In speaking with the builders, many spoke of the importance of attending this show to best prepare themselves with the latest information about new products, industry services and market trends, so they will be ready when the demand for new housing returns.” Fred Huggins, VP, Sales and Marketing for Noble Innovations commented, “Although new homes starts are down from prior years, nearly every builder in America is considering the energy, water, material and space saving benefits of electric and gas tankless water heaters. These products have become one of the most demanded new items for energy efficient, ‘green’ homes and remodeling projects.
